Title: To John Adams from William Short, 23 August 1785
From: Short, William
To: Adams, John


          
            sir
            The Hague August 23d. 1785
          
          After waiting on mr. Dumas we went two Days ago, by Appointment to the Baron de Thulemeier’s. A simple Matter of Etiquette as you will see, prevented the Business on which we were, from being completed. On my producing the two Originals of the Treaty & explaining the Intention of them, the Baron de Thulemeier told us he was instructed only to receive the Copy which should be sent & to exchange for it a Copy in French which he should have prepared in his Office—adding that the established Order of the Chancellerie of the King made this in some Measure necessary, the French being the only Language which was there recieved. He observed that this was nothing more than a meer Matter of Form, & he hoped would give us no Difficulty in accepting the Exchange. We thought ourselves by no Means at Liberty to deviate from our Instructions even in Matters apparently formal, & on mentioning our Scruples, it was proposed that each of us should consult those by whom we were employed, as the safest Mode of proceeding. The Baron de Thulemeier writes to Berlin to-day, & should he receive Permission to accept & exchange the Instruments of Treaty which you offer he will do it without farther Delay.— In the same Manner if our Answers from you come first, we are to communicate to him what we are at Liberty to do.
          Lest there should be any other Cause of Delay we thought it best to communicate at the same Time the additional Part of our Instructions respecting the Ratifications &c.— He desired that they might be explained to him in writing, in Order that he might ask Advice on them at Berlin, adding there could not be the smallest Doubt of our agreeing that Matter. At his Request therefore I wrote him a short Letter in Answer to one which he sent me respecting the Exchange of the Instruments, & of which last I have the Honor to inclose you a Copy.
          That nothing might be left undone which we could do before recieving our Answers we met Yesterday Evening & exchanged the respective full-powers in the Form prescribed. We have at present therefore only to await farther Instructions from yourself or Mr Jefferson, or the Return of the Post from Berlin. I hope the Determination we took of awaiting farther Orders from you before we ventured to accept an Instrument of the Treaty in French alone will meet your Approbation, & I beg the Favor of you sir to let me know as soon as shall be convenient what you wish should be done under the Circumstances I have just described.
          I write to mr Jefferson also by this Post—& in Addition to what I have troubled you with, I send him a List of Faults made by the Amanuensis in the French Copy of the Treaty—& which I do not think we are at Liberty to correct without your Orders—as in some Instances the Sense is changed— I do not inclose you a List of these Errata because you have not a French Copy of the Treaty— Mr. Jefferson will probably communicate them to you sir.
          I have the Honor to be sir with sentiments / of the deepest Respect / Your Exellency’s / most obedient & most humble Servant
          
            W short
          
         
          
            The Hague August 23d. 1785
          
          W: short begs the Favor of mrs. Adams to accept his most respectful Compliments—& particular Thanks for her Politeness whilst in London—& to present them for him in such a Manner as may be most acceptable to Miss Adams.— He does not venture to offer his services here since he finds what zealous Friends they both have in the Family of mr Dumas.—
        